                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

ABS GLOBAL, INC.,

             Plaintiff/Counterclaim Defendant,                     ORDER
      v.
                                                                 14-cv-503-wmc
INGURAN, LLC d/b/a SEXING TECHNOLOGIES,

             Defendant/Counterclaim Plaintiff,

      and

XY, LLC,

             Intervenor-Defendant/Counterclaim Plaintiff,

      v.

GENUS PLC,

             Counterclaim Defendant.


INGURAN, LLC, CYTONOME/ST, LLC,
and XY, LLC,

             Plaintiffs/Counter Defendants,                          ORDER
      v.
                                                                  17-cv-446-wmc
ABS GLOBAL, INC., GENUS PLC
and PREMIUM GENETICS (UK) LTD.,

             Defendants/Counter Claimants.


      The court is in receipt of defendants ABS Global, Inc., and Genus plc’s motion for

entry of separate judgments. (’503 dkt. #1126; ’446 dkt. #521.) In light of the United

State Supreme Court’s decision in Hall v. Hall, 138 S. Ct. 1118 (2018), and plaintiffs

Inguran, LLC, Cytonome/ST, LLC and XY, LLC’s lack of opposition, that motion is

GRANTED.
      This still leaves the issue as to what remains to be decided before the court can enter

the two judgments. In light of the parties’ filings, the court will wait to enter judgment

until it decides: (1) supplemental damages as to the ’987 patent; (2) supplemental damages

as to the Cytonome patents; and (3) injunctive relief under 25 U.S.C. § 183, including an

enhanced ongoing royalty. Any requests for attorneys’ fees and costs can be submitted in

a post-judgment motion. See Budinich v. Becton Dickinson & Co., 486 U.S. 196, 202–03,

(1988). Also, any Rule 50(b) or Rule 59 motions may be filed after the court enters

judgments, consistent with the timing requirements in those rules.

      Accordingly, IT IS ORDERED THAT:

      1) Defendants ABS Global, Inc., and Genus plc’s motion for entry of separate
         judgments (’503 dkt. #1126; ’446 dkt. #521) is GRANTED.

      2) Plaintiffs’ motion in support of supplemental damages as to the ’987 patent and
         the Cytonome patents, as well as injunctive relief, is due on or before September
         23, 2019; defendants’ response is due on or before October 4, 2019; and
         plaintiffs’ reply, if any, due or before October 11, 2019.

      3) The parties’ motions for attorneys’ fees and costs will be due within 28 days of
         the court’s entry of judgment, with any opposing response due 21 days after
         that, and final replies due 10 days thereafter. If a party challenges the
         reasonableness of any hourly rate or hours claimed in opposing a motion for fees,
         their counsel shall also contemporaneously submit itemized time records,
         invoices, and proof of payment of such invoices.

      Entered this 16th day of September, 2019.

                                          BY THE COURT:


                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             2
